MEMORANDUM OPINION
                                      No. 04-09-00823-CR

                                  Michael Jason BALDERAZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the County Court at Law No. 12, Bexar County, Texas
                                     Trial Court No. 218116
                           Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: April 13, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both

Appellant and his attorney. See TEX. R. APP. P. 42.2(a). We, therefore, grant the motion and

dismiss this appeal. See id.

                                                     PER CURIAM

Do not publish